Filed 3/6/13 P. v. McCullough CA4/1
                             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                           COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                          DIVISION ONE

                                                   STATE OF CALIFORNIA



THE PEOPLE,                                                           D062006

         Plaintiff and Respondent,
                                                                     (Super. Ct. No. SCD230586)
         v.

ROBERT EDWARD MCCULLOUGH,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Louis R.

Hanoian, Judge. Affirmed.


         Robert Edward McCullough threw a full can of beer at a cashier after the cashier

refused to sell him the beer due to McCullough's intoxication. The beer can crushed the

cashier's ear, causing a partial amputation. After receiving treatment, McCullough was found

competent to stand trial. A jury found McCullough guilty of mayhem and assault with a

deadly weapon. The trial court sentenced him to three years formal probation and time served.

The trial court imposed various fines and fees. McCullough timely appealed.
                                          DISCUSSION

       Appointed appellate counsel filed a brief summarizing the facts and proceedings below.

He presented no argument for reversal, but asked this court to review the record for error as

mandated by People v. Wende (1979) 25 Cal.3d 436 (Wende). Under Anders v. California

(1967) 386 U.S. 738 (Anders), counsel listed as possible, but not arguable, issues, whether: (1)

the evidence supported the conviction; and (2) the trial court (a) abused its discretion in

denying McCullough's motion under People v. Marsden (1970) 2 Cal.3d 118, (b) erred in

failing to acquit McCullough due to insufficient evidence under Penal Code section 1118.1, (c)

erred in finding McCullough incompetent to stand trial, (d) erred by failing to grant

McCullough's motion for new trial, and (e) properly instructed the jury on the elements of

mayhem.

       We granted McCullough permission to file a brief on his own behalf. He has not

responded. Our review of the record pursuant to Wende, including the possible issues listed by

counsel pursuant to Anders, has disclosed no reasonably arguable issues on appeal. Competent

counsel has represented McCullough on this appeal.

                                         DISPOSITION

       The judgment is affirmed.


                                                                                      MCINTYRE, J.
WE CONCUR:



MCDONALD, Acting P. J.



IRION, J.

                                                 2